Opinion by
Dallinger, J.
In accordance with stipulation of counsel atomizers, boxes, coupes, vases, inkstands, candelabra, table lamps, bottles, trays, plates, jardinieres, candlesticks, cups and vases, photo frames, baskets, pots, and bookends chiefly used on the table, in the kitchen, or in the household for utilitarian purposes were held dutiable at 40 percent under paragraph 339. United States v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) followed.